 

UNITED STATES DISTRICT coups TATE JUDGE

FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA

 

vs Case Number(s): 5:18PO863-MLC
Defendant's Att
GABRIEL VILLALVA se V ATVE ee

 

JUDGMENT IN A CRIMINAL CASE

 

THE DEFENDANT pled guilty to violations 7343729, 7343726.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following
offense(s):

Date Offense
Title and Section Nature of Offense Concluded

36 C.F.R. § 7.13() Foot travel inthermal area September 14, 2018 7343729

Disorderly conduct - creating
hazardous condition

Violation Number

36 C.F.R. §2.34(a)(4) September 14,2018 7343726

The defendant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Violations 7373728, 7343727 are dismissed with prejudice on the motion of the United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: N/A November, 81 2018

eae

Mark L. Carfhan ~~ -
United States-Magistrate Judge

ji= FLX

Date

 

 

WY 56 Rev. 05/25/2018
Case 5:18-po-00863-MLC Document11 Filed 11/08/18 Page 2 of 5

IMPRISONMENT

The defendant was sentenced to time served in Laramie County, Wyoming Jail and the
Yellowstone Detention Facility.

The defendant is given credit for time served.

 

RETURN

I have executed this Judgment as follows:

 

 

 

 

Defendant delivered on to at

 

 

, with a certified copy of this Judgment.

 

 

United States Marshal

By:

 

Deputy Marshal

GABRIEL VILLALVA Page 2 of 5
5:18P0863-MLC JUDGMENT AND COMMITMENT
Case 5:18-po-00863-MLC Document 11 Filed 11/08/18 Page 3of5

UNSUPERVISED PROBATION

The defendant is hereby placed on unsupervised probation for a term of 5 years.
While on probation, the defendant shall not commit another federal, state, tribal, or local crime.

The defendant is banned from entering the exterior boundaries of Yellowstone National Park
and Grand Teton National Park for a period of 5 years.

GABRIEL VILLALVA Page 3 of 5
5:18PO863-MLC JUBGMENT AND COMMITMENT
Case 5:18-po-00863-MLC Document 11 Filed 11/08/18 Page 4of5

FINANCIAL PENALTIES

The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.

 

Citation Assessment Processing Restitution Community Fine Totat Amount

Number Fee Service Due
Payment

7343729 | $10.00 | $30.00 $40.00

NOTES: iRemitted iRemitted

 

7343726 $10.00 $10.00
NOTES: /Remitted

 

 

 

 

 

 

 

 

$0.00 $0.00 $0.00

 

Totals: $0.00 $0.00 $0.00

FINE, RESTITUTION, and COMMUNITY SERVICE PAYMENT

The fine and/or restitution includes any costs of incarceration and/or supervision. The fine,
which is due immediately, is inclusive of all penalties and interest, if applicable. Restitution, if
applicable, is for response, assessment, restoration and monitoring activities for injuries to park
system resources.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars ($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
The court has determined that the defendant does not have the ability to pay interest or penalties
and it is ordered that:

The interest and penalties not be applied to fine and/or restitution.

GABRIEL VILLALVA Page 4 of 5
3:18PO863-MLC JUDGMENT AND COMMITMENT
Case 5:18-po-00863-MLC Document11 Filed 11/08/18 Page 5of5

SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) restitution; (3) fine
principal; (4) cost of prosecution; (5) interest; (6) penalties.

The total fine and other monetary penalties shall be due in full immediately. NOT
APPLICABLE)

 

MONETARY OBLIGATIONS / FORFEIT PROPERTY

GABRIEL VILLALVA Page 5 of 5
5: 18PO863-MLC JUDGMENT AND COMMITMENT
